JUSTICE CAMPBELL, dissenting: I respectfully dissent from that part of the majority opinion which holds that plaintiff was not required to give notice to defendant of plaintiff’s motion to vacate the dismissal for want of prosecution (d.w.p.) and to return the cause for prove-up of damages. As authority for its decision, the majority cites Rule 2.1(a) of the Circuit Court of Cook County and Trojan v. Marquette National Bank (1967), 88 Ill. App. 2d 428, 232 N.E.2d 160. In my view, neither of these authorities is persuasive of the disposition. With respect to Rule 2.1(a), the record is void of any indication that the applicability of Rule 2.1(a) to the circumstances at bar was raised below. Although an appellate court has the authority to affirm a trial court’s decision on any theory properly preserved for review (Harney-Morgan Chevrolet Olds Co. v. Rabin (1983), 118 Ill. App. 3d 602, 455 N.E.2d 130), a theory not presented to the trial court is deemed waived for purposes of review. (Consentino v. Price (1985), 136 Ill. App. 3d 490, 483 N.E.2d 297.) For this reason, Rule 2.1(a) is an inappropriate ground for affirmance. Further, Trojan v. Marquette National Bank does not stand for the proposition that a party in default is not entitled to notice of a motion to vacate a d.w.p. Rather, the Trojan court held that where a defendant had made no attempt to file his appearance either pro se or by counsel, the defendant was not entitled to notice of motion to set aside an order of dismissal for want of prosecution. In the present case, it is undisputed that defendant had filed a pro se appearance. The Trojan court declined to make a determination as to whether the notice requirement would be different if the defendant had filed an appearance. The ramifications of the majority opinion should also be considered. In the present case, plaintiff’s motion to vacate the d.w.p. was made within 30 days of the order and the parties were returned to status quo. Thus, because defendant was unaware that a d.w.p. had even been entered, arguably there was no actual prejudice to defendant. However, by virtue of the majority’s decision, it is conceivable that a motion to vacate a d.w.p. made more than 30 days after the d.w.p. was entered could be granted without notice to the other party, thereby depriving that party of the right to assert a defense of lack of jurisdiction and preserve the d.w.p. Such an outcome would directly defeat the purpose of notice, which is to give all parties an opportunity to support or oppose a matter at issue. Kleidon v. City of Hickory Hills (1983), 120 Ill. App. 3d 1043, 458 N.E.2d 931. In addition to plaintiff’s failure to give notice to defendant of his motion to vacate the d.w.p., the record suggests other inadequacies of notice. Specifically, it is unclear whether defendant ever received notice of the motion for a default judgment or notice of the entry of default. Defendant contends that from the time of his pro se appearance in September 1980 until he was issued a citation to discover assets in August 1985, he never received notice of any of the intervening proceedings. Plaintiff maintains that the circuit court’s computerized “register” of the case indicates that notice of the motion for a default judgment with proof of service was filed on January 28, 1983, the same day default judgment was entered. Plaintiff offers no authority to support the contention that the introduction of a computerized printout indicating a filing is proof of service of notice to the parties. Nevertheless, the majority finds that defendant was properly served with notice of the motion for a default judgment and adds that defendant had “repeatedly refused to accept correspondence from plaintiff’s counsel.” (159 Ill. App. 3d at 804.) It is not clear to what “correspondence” the majority refers, as plaintiff has alleged no attempts to contact defendant other than the notice of motion for a default judgment. More importantly, plaintiff does not deny defendant’s allegation that he was not given notice of the entry of default, but claims that defendant was not entitled to such notice. Again, plaintiff offers no legal support for this conclusion. As a general principle, the party charging that proper notice has been given or that it is not necessary has the burden of proving that fact by clear and convincing evidence. (See Buford v. Chicago Housing Authority (1985), 131 Ill. App. 3d 235, 476 N.E.2d 427.) In the present case, plaintiff has failed to satisfy that burden with respect to either the motion for a default judgment or the default judgment itself. In Czekaj v. Czekaj (1978), 66 Ill. App. 3d 484, 384 N.E.2d 63, this court held that failure to provide notice of the entry of the default judgment “effectively deprived [defendant] of his day in court and of his opportunity to assert his defense,” and consequently set aside the default judgment to afford the defendant an opportunity to be heard. It is also noteworthy that although the default judgment was entered on January 28, 1983, defendant was not issued a citation to discover assets until August 1985. It is well established that service of an execution more than 30 days after rendition casts a cloud upon the proceedings and makes the plaintiff more vulnerable to a petition for relief from the judgment. Resto v. Walker (1978), 66 Ill. App. 3d 733, 383 N.E.2d 1361. For these reasons, I would reverse the trial court’s denial of defendant’s petition to vacate the default judgment and remand the cause for a full hearing on the merits.